Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #17/097,608 filed on 11/13/2020 in which Claims 1-30 are presented for examination.

Status of Claims
Claims 1-30 are pending, of which Claims 1, 6, 7, 20, 21, 26, 27, 29, 30 are rejected under 35 U.S.C. 103.  Claims 2-5, 8-19, 22-25, 28 are objected to as being allowable as a whole over prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims once all Claim objections described below are satisfactorily addressed.

Applicant’s Most Recent Claim Set of 11/13/2020
Applicant’s most recent claim set of 11/13/2020 is considered to be the latest claim set under consideration by the examiner.

Claim Objections
Regarding Claim 10, this claim is objected to for an apparent typo in Lines 3-4 of Claim 10,  It appears to the examiner that the phrase in Lines 3-4 “that is at least demodulation reference signal modulation symbol” was intended to read as “that is at least a demodulation reference signal modulation symbol”.

Appropriate correction is required.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 7, 21, 26, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vieweg et al. US Patent #6,748,082 in view of Sung et al. US Patent #9,877,322.

Regarding Claim 1, Vieweg et al. discloses:
A method for wireless communications by a user equipment (UE), comprising: generating a next output value of a pseudo random sequence generator based at least in part on a key set that is known at least in part by the UE and a serving base station [(Vieweg et al. Column 1 Lines 55-67; Column 2 Line 1) where Vieweg et al. teaches wireless communications between user equipment of a terminal and a serving base station of a central control station, with a next output value from a pseudo random number or sequence generator which is at least partially based on an initialization key set (a set need only one item) that is commonly known to both the user equipment of a terminal and the serving base station of a central control station];
determining a time-varying communication parameter based at least in part on the next output value of the pseudo random sequence generator [(Vieweg et al. Column 3 Lines 48-54) where Vieweg et al. teaches that the initialization value can be a time-varying communication parameter based on the next output value of the pseudo random number or sequence generator being generated by utilizing the current time as one of its input parameters]; and

Vieweg et al. does not appear to explicitly disclose:
communicating a physical layer transmission with the serving base station based at least in part on the time-varying communication parameter.

However, Sung et al. discloses:
communicating a physical layer transmission with the serving base station based at least in part on the time-varying communication parameter [(Sung et al. Column 5 Lines 50-67; Column 6 Lines 1-8) where Sung et al. teaches the communications includes a physical layer downlink control channel and a physical layer downlink shared channel used by the serving base station of a central control station with which to transmit to the user equipment of a terminal, and a physical layer uplink control channel and a physical layer uplink shared channel used by the user equipment of a terminal  with which to transmit to the base station of a central control station, with the transmissions both ways based on varying transmission time intervals (TTLs)].

Vieweg et al. and Sung et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieweg et al. and the teachings of Sung et al. by providing a physical layer downlink control channel and a physical layer downlink shared channel used by the serving base station of a central control station with which to transmit to the user equipment of a terminal, and a physical layer uplink control channel and a physical layer uplink shared channel used by the user equipment of a terminal  with which to transmit to the base station of a central control station, with the transmissions both ways based on varying transmission time intervals (TTLs)] as taught by Sung et al. in the teaching described by Vieweg et al.
The motivation for doing so would be to increase the usability and flexibility of Vieweg et al. by providing a physical layer downlink control channel and a physical layer downlink shared channel used by the serving base station of a central control station with which to transmit to the user equipment of a terminal, and a physical layer uplink control channel and a physical layer uplink shared channel used by the user equipment of a terminal  with which to transmit to the base station of a central control station, with the transmissions both ways based on varying transmission time intervals (TTLs)] as taught by Sung et al. in the teaching described by Vieweg et al. so as to provide secure timed two-way communication at a physical layer between a serving base station of a central control station and user equipment of a terminal.

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Vieweg et al. and Sung et al. discloses:
The method of claim 1, wherein the key set comprises a symmetric key that is known by the UE and the serving base station [(Vieweg et al. Column 2 Lines 22-24; Column 3 Lines 13-17) where Vieweg et al. teaches that the communication key sets (a set need only one item) that are commonly known to both the user equipment of a terminal and the serving base station of a central control station can be either symmetrical or asymmetrical].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Vieweg et al. and Sung et al. discloses:
The method of claim 1, wherein the key set comprises a public key and a private key, wherein the public key is known by the UE and the private key is known by the serving base station, or the private key is known by the UE and the public key is known by the serving base station [(Vieweg et al. Column 2 Lines 22-24; Column 3 Lines 13-17) where Vieweg et al. teaches that the communication key sets (a set need only one item) that are commonly known to both the user equipment of a terminal and the serving base station of a central control station can be either symmetrical or asymmetrical, this includes in the case of the use of an asymmetrical public private key pair, the use of the private key and the public key would be reversed when comparing one side of the communication to the other].

Regarding Claim 21:
It is a method claim corresponding as the reversed side to the method claim of claim 1. Therefore, claim 21 is rejected with the same rationale as applied against claim 1 above, with both sides described in the citations and rejections of claim 1.

Regarding Claim 26:
It is a method claim corresponding as the reversed side to the method claim of claim 6. Therefore, claim 26 is rejected with the same rationale as applied against claim 6 above, with both sides described in the citations and rejections of claim 6.

Regarding Claim 27:
It is a method claim corresponding as the reversed side to the method claim of claim 7. Therefore, claim 27 is rejected with the same rationale as applied against claim 7 above, with both sides described in the citations and rejections of claim 7.

Regarding Claim 29:
It is a system claim corresponding to the method claim of claim 1. Therefore, claim 29 is rejected with the same rationale as applied against claim 1 above.
In addition, the combination of Vieweg et al. and Sung et al. teaches:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [(Sung et al. Column 11 Lines 56-60) where Sung et al. teaches a controller including microprocessors or other processing units with instructions in memory executable on the controller].

Regarding Claim 30:
It is a system claim corresponding as the reversed side to the method claim of claim 1. Therefore, claim 30 is rejected with the same rationale as applied against claim 1 above, with both sides described in the citations and rejections of claim 1.
In addition, the combination of Vieweg et al. and Sung et al. teaches:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [(Sung et al. Column 11 Lines 56-60) where Sung et al. teaches a controller including microprocessors or other processing units with instructions in memory executable on the controller].

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vieweg et al. US Patent #6,748,082 in view of Sung et al. US Patent #9,877,322 and further in view of Patera et al. US Patent #6,792,108.

Regarding Claim 20, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Vieweg et al. and Sung et al. discloses:
The method of claim 1,

The combination of Vieweg et al. and Sung et al. does not appear to explicitly disclose:
wherein the pseudo random sequence generator is a stream cipher.

However, Patera et al. discloses:
wherein the pseudo random sequence generator is a stream cipher [(Patera et al. Column 1 Lines 39-40) where Patera et al.’s Background Section teaches that the use of pseudo random sequence or number generators to provide a stream cipher is well known in the art].

Vieweg et al. and Sung el., and Patera et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vieweg et al. and Sung el. and the teachings of Patera et al. by utilizing a well-known in the art technique of producing a stream cipher from a pseudo random sequence or number generator as taught by Patera et al. in the teaching described by Vieweg et al. and Sung el.
The motivation for doing so would be to increase the usability and flexibility of Vieweg et al. and Sung el. by utilizing a well-known in the art technique of producing a stream cipher from a pseudo random sequence or number generator as taught by Patera et al. in the teaching described by Vieweg et al. and Sung el. so as to provide a stream cipher or to utilize a stream cipher in the place of a true random number.

Allowable Subject Matter
Claims 2-5, 8-19, 22-25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of its base claim and any intervening claims once all Claim Objections described above are satisfactorily addressed.
The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
communicating the physical layer transmission includes communicating the physical layer transmission based at least in part on one or more frequency domain tones indicated by the time-varying communication parameter, communicating the physical layer transmission includes communicating the physical layer transmission that is a synchronization signal block, a physical downlink control channel transmission, a physical uplink control channel transmission, a random access channel transmission, a channel state information reference signal, a sounding reference signal, or any combination thereof, in accordance with the one or more frequency domain tones indicated by the time-varying communication parameter, communicating the physical layer transmission based at least in part on one or more time-domain symbols indicated by the time-varying communication parameter, communicating the physical layer transmission that is a synchronization signal block, a physical downlink control channel transmission, a physical uplink control channel transmission, a random access channel transmission, a channel state information reference signal, a sounding reference signal, or any combination thereof, in accordance with the one or more time-domain symbols indicated by the time-varying communication parameter, generating the next output value includes generating the next output value based at least in part on a current state of the pseudo random sequence generator, the current state of the pseudo random sequence generator being known to the UE and the serving base station based at least in part on a prior communication, or a current communication, or both, communicating the physical layer transmission includes receiving the physical layer transmission that is a synchronization signal block that includes a physical cell identifier index in a primary synchronization signal, a secondary synchronization signal, or both, the physical cell identifier index indicated by the time-varying communication parameter, receiving the physical layer transmission that is at least demodulation reference signal modulation symbol generated using a reference signal sequence indicated by the time-varying communication parameter, receiving the physical layer transmission that is a physical downlink control channel transmission that is scrambled using a scrambling sequence indicated by the time-varying communication parameter, receiving, in accordance with a shift index indicated by the time-varying communication parameter, the physical layer transmission that is a physical downlink control channel transmission, the shift index indicating a mapping for at least one control channel element to at least one physical resource for the physical downlink control channel transmission, receiving, in accordance with an interleave size, resource element group bundle size, or both, indicated by the time-varying communication parameter, the physical layer transmission that is a physical downlink control channel transmission, the interleave size, resource element group bundle size, or both indicating a mapping for at least one control channel element to at least one physical resource for the physical downlink control channel transmission, receiving the physical layer transmission based at least in part on a number of time-domain symbols for the physical layer transmission indicated by the time-varying communication parameter, receiving the physical layer transmission that is a channel state information reference signal that is generated using a reference signal sequence indicated by the time-varying communication parameter, transmitting the physical layer transmission that is a sounding reference signal that is generated using a reference signal sequence indicated by the time-varying communication parameter, transmitting the physical layer transmission that is a physical uplink control channel transmission that is generated using a reference signal sequence indicated by the time-varying communication parameter, transmitting the physical layer transmission that is a random access channel transmission that is generated using a reference signal sequence indicated by the time-varying communication parameter, generating a second next output value of the pseudo random sequence generator based at least in part on the key set; determining a second time-varying communication parameter based at least in part on the second next output value of the pseudo random sequence generator; communicating a second physical layer transmission with the serving base station based at least in part on the second time-varying communication parameter, communicating the physical layer transmission based at least in part on one or more frequency domain tones indicated by the time-varying communication parameter, communicating the physical layer transmission that is a synchronization signal block, a physical downlink control channel transmission, a physical uplink control channel transmission, a random access channel transmission, a channel state information reference signal, a sounding reference signal, or any combination thereof, in accordance with the one or more frequency domain tones indicated by the time-varying communication parameter, communicating the physical layer transmission based at least in part on one or more time-domain symbols indicated by the time-varying communication parameter, communicating the physical layer transmission that is a synchronization signal block, a physical downlink control channel transmission, a physical uplink control channel transmission, a random access channel transmission, a channel state information reference signal, a sounding reference signal, or any combination thereof, in accordance with the one or more time-domain symbols indicated by the time-varying communication parameter, generating the next output value includes generating the next output value based at least in part on a current state of the pseudo random sequence generator, the current state of the pseudo random sequence generator being known to the UE and the base station based at least in part on a prior communication, or a current communication, or both.

As recited in dependent Claims 2-5, 8-19, 22-25, 28 when also incorporating all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viswanathan et al - US_9294447:  Viswanathan et al. teaches access control for networked user devices utilizing an access control cell.
Bagchi et al - US_8107397:  Bagchi et al. teaches the secure communication between sensor nodes despite the compromise of any number of other nodes in the network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498